                          Case 1:21-cv-00532-SAG Document 16-2 Filed 03/23/21 Page 1 of 11


     Exhibit 13

    United States District Court, District of Maryland
    Carrasco v. M&T Bank
    Case No.: 1:21-cv-00532




      Summary
      ▪ Transunion credit report dated 2/19/2021. Note that no dispute is disclosed under the Account with M&T
        Bank which includes the defamatory reporting. Also, it is worth noting that the defendant reported that I
        was delinquent but fails to report the date of first delinquency, as required under 15 U.S.C.1681s-2(b) as
        it relates to the interconnected nature of 1681s-2(a). See Saunders v. Branch Banking & Trust.




Official Evidence Filed by Plaintiff – Original copies are available for inspection upon request during trial or other pre-trial conferences.

Submitted: 3/23/2021
                       Case.-..1:21-cv-00532-SAG
           ••• 417862266-024                                                     Document 16-2 Filed 03/23/21 Page 2 of 11

                                                                                                                                         £)
           TransUnion LLC
           PO Box 805
           Woodlyn, PA 19094-0805
                                                                                               02 /19/ 2021
           1111111111111111111111                                                                                          Information for Good

                                                                                              Find an ina ccuracy on you r report?
                                                                                              Submit your dispute onl ine at:
PO NOS 100200647·100605 5·077874428
                                                                                              http://transualon.com/d jsputeoallae
I   h11 11h11 II11h111 1• 11I' I1111 111 11111 11111h 1 1111,11I'I, 11• I I, I
BRYCE 0 . CARRASCO
100 E REDWOOD ST APT 2013
BALTIMORE, MD 21202-1361




Enc\osed is the TransUnion Personal Credit Report that you requested . As a trusted leader In the consumer credit
information industry, TransUn ion takes the accuracy of your credit information very seriously. We are committed to
providing the complete and reliable credit information that you need to participate in everyday transactions and
 purchases.
    If you believe an item of information to be incomplete or inaccurate, please alert us immediately. We will investigate the
    data and notify you of the results of our investigation.
    To make it easier to request an investigation, you can now submit your request on line, 24 hours a day, 7 days a week. You
    must have an active email address to use the online service. Please note that your em ail address will only be used for
    communicating with you regardi ng your request and the results of our investigation . Your email address will not be shared
    with any non-TransUn ion entities.
     To submit an onllne request for investigation:
     Step 1. Go to the TransUn ion online investigation service at http://transunion.com / disputeonline
     Step 2. Fo llow the instructions provided by the web site.

    Once submitted, you will receive on line confirmation of your request. You will also be notified by email when we complete
    our investigation and your resu lts will be available online. You can check the status of your investigation online by logging
    into you r account.
    If you are experiencing a financia l hardship related to the COVID-19 pandemic, you can add a consumer statement to your
    credit file to explain your situation by visiting us at www.transunjon.com/credjt-help.
Thank you fo r helping ensure the accuracy of your credit information .

TransUnion Consumer Relations

    For frequently asked questions about your cred it report, please visit http://transunion .com / consumerfags.




                                                                                                                                     P DN0S1 -002 00647-1006055 01/10
             TransUnfon Credit Score
                                    Case
             t\1-:\\ t \ I \i\t-:~ ,,( \I   1:21-cv-00532-SAG Document 16-2 Filed 03/23/21 Page 3 of 11

              wu~ uu 011 ,uu11
                                                                                        'ic 11111 It. f1111tl11 R11111111


                              Not Purchased
                                                                                                               ,.       O~fl

                                                                                                                        lhfl
                                                                                                                                                                   11)(, 1,




                                    (S1•i1 U11lowl                                                             n
                                                                                                                        //II
                                                                                     Untlv111l111>l@           <.;                         Unav<11l;.tJl11
                                        Cit.1d11
                                                                                     (So, 0.ilow)                       ,,,..,             (04111 B11lov1)
                                                                                                               ll
                                                                                                                        M>O
                                     l 11H1lN1 OIi
                                    Ol/1->/ }OJ l
                                                                                                                        ~O                                         M

               t;I.,"'' on \'\\111 l11m~U11lo11 rn1dll 111potl, lhl~ 1, fl   lhtl numorl cfl l ~coro rnn110~ from fi'>O 10 JOO    Your crrdlt mnk1 hlP.htrr than .. % of thr nation·~
                       d1•plllilrn of vou1c111dltw111thl11ti\S,                    oqunllns gnHhl m1111os fron_1_A,.;.10=--
                                                                                                                         1.____i __ _ _ _ __.;.P_o;.. pu_1_a1_1o_n_._ _ _ _ _ __,

             Summary
             You ll1ll 111,1 01d1•1 11 ltM~lJnlon rmcllt sco1l', You rnn purchasll your credit sroro for i9.9'> by railing 1·866•4iCOR~· fU or 1·866•726•7388




               Important Information Concerning Y.Q.u.r TransUnion Credit Report:
             • I N11 S'-N h(,., bNm 111(1Sked hu vow p,otrrtlon. You mnv roquoM disclosure of your full Soclnl Socurltv number by writing to us at the add ress found at the
               ,•1111 of thi, report.
             • ~01 11)l11 p1otertlon, vour urwunt numbor., hnvo been pllflinllv masked, and In some c,mis scrambled.
             • Pie.,,.- notr: Arrc1unh ur1• rt•pLu tert n~ "Cu 11ent: Pnld or pnylng as ngrnod" If pold within 'JOdays of the due date. Accounts reported as Current may still
               1ncu1 13te fee~ 01 lntllrest chmges If not puld on or before th e due dnto.
             YOUR CREDIT F1LE CONTAINS:
             • Ont> or more Adverse Arrounts. Adverse lnformotlon typlcolly remains on your credit file for up to 7 years from the date or the delinquency. To help you
               understnnd whnt ls iwnernlly con~lclered adversP, we hove ndded >brackets< or shading to those i tems In this report.
             • On.- or more ,atlsfortorv nccount.,,
             • Regular lnquhl t>s. Inquiries a11> posted when someone accesses your credit Information from TransUnlon. fhe presence or an Inquiry means that the
               company llst;ocl received your credit Information on the dates speci fied . These inquiries will remain on your credit file for up to 2 years.
             • Promo!lonal Inquiries. lhe compnnles llsted received your name, address and other limited information about you so they coul d make a firm offer or credit
                01 lllSlmrnce. They did not receive your full cred it report. These Inquiries are not seen by anyone but you and do not affect your score.
              • Account Review Inquiries. lhe listing or a company's Inquiry In this section means that they obtained information from your credit file in connection with an
                <1cco11nt 11•view or other buslnes~ trons actlon with you . These Inquiries are not seen by anyone but you and will not be used in scoring your credit file
                (except insurance companies m<1y have access to other Insurance company inquiries, certain collectlon companies may have access to other collection
                 company lnquilies, and users or ii report for employment purposes may have access to other employment inquiries, where permitted by law).




-=
iiiiiiiiii

iiiiiiiiii




iiiiiiiiii
~




                                                                                                                                                         P DN0S1-002 00647-l006056 02110
                                                                                             Pa1•1 I 0, A
FIie Numbt n                 Case
                             Ii I 7fl6JJ1:21-cv-00532-SAG
                                        6b                Document 16-2 Filed 03/23/21 Page 4 of 11
D1te lu utd1                  02/1( )/10}1                                                                                                                                 Tra ns Un ion ~

  Personal Information                                                                               You h11vo   IJtll!II 0 11 0111 '""'• •i li11 11   OJ/ I<.,/ JU I I

 SSN: XXX XX I 721                                                                                   D1tu fllrth 1Of.)/ 11 / I t)t)(1

 Names Reported:                 aRvc1 o . cARRAc;co


 Addresses Reported:                                                                                                                                                                   0110 Reported
 Addre ss                                                                    0110 Roportod          Addr tn
                                                                                                                         rm. ARNOW, Ml) JIOU                  19 Jtj                   01/ 11,/ JO II
                                        I, MD 21JO) I 16 I                   01/ 11>/iOJO           ')'.)/1 l ~RNWIN(,
 100 E RLOWOOD SI AP I 20 IJ, BAL IIMOR

Telephone Numbers Reported:
(4 10) 858•7 tdJ             (ti 10} ~Ml Iii )8


Empfoyment Data Reported:
                                                       0110 Vorln od              Po1lllon
Employer Name
                                                       07/ I S/]07 0              INVl '>IOR
OPPl:NHll:Ml:R



Account \nformation                                                                                                                                          m(ly nor reflect lhe mosl recenl actlvily
                                                                                                         m1111n s 1h01 some nccounts llslod below
1yplt illlV, credit ors repor t anv chang e,;
                                                m,1dP \o your nccou111 lnformotlon monIh ly. This                   nt~. d11Ie~  . rom1.1rks. rnlln11 ~. elc.  rhc kl'y(s) below are provid ed lo help
                        next repor ting.   lhls  lnrorm 111lon  mny   Includ e 1hlnss such os bolonces, payme                               s  or  orcou  nls   ond lndlr. ill'S how you are cu rrenlly
uni\\ the ciedlt or's                                                       b1 • Iepo1 tl'd. Pov Slnl us reproscnI s Ih1• curm ll srotu
                                             nt lnrorm  nllon  lh,ll ro11ld                                                                               occounl.
 vou under stand some or the occou                                                                     represonls thr l11sI roporlt>d starus or lhc
        g. For accou  nt s thnt hove   been   paid  and clo~ecl, suld, or 1r,1n~rl'rrf'd, Poy Slotu~
 payin
 RatlogK.ey                                                                                      your ogIeome11I wll h llwm. lh1• rJllng s In
                                                                                                                                                    Ihe key below descr ibe Ihe paymenls IhaI
                                                  your pnyml'III~ ruch 111onIh In r('l/11I011I0                                                       1101 all or lh(lSP I11IIngs may be presenl In
  Some credit ors report lhe llmell ness or                                                            ered adver  \o.  Pleil~ !'  nole: Some    bul
            report ed by  your  credlI 01s. Any  roting thot Is ~hodr d Indlc11 Ies Ih11I II I~ consid
  may be
  your credit report .
        N/ R            l xJ                        II     30 I     I     I60 I      I   I90 I           (120)
                                                                                                      120+ days
                                                                                                                                                Ivs I                  ~        l [C/9-J
                                                                                                                                             Voluntary / Reposseulon Charge off /Forec
                                                                                                                                                                                      losure '
                                                                                                                                                                                               !K]
                                                      30 d1ys lite j 60 d1ys lite I90 days latt
                                                                                                                         Collectlon          Surrender
  Not Reported        Unknown           Current                                                           lite

  Remark Key                                                                           , We refer 10 lhese crodll or commenIs as
                                                                                                                                      "Remarks". The key below gives the
                                              your accou11I with co mmenIs each month                                                 remark Is considered adverse.
  Add iliono lly, some credll ors may notole                                                 ining brack els >< lndlc11 Ies lhal this
               s or lhe abbre viated remar ks conIa lned In your c1edll me. Any remnrk conta
  descr iption
   CBG CLOSED BY CREDIT GRANTOR


  Ac cou nts wit h Adverse Info rma tion
                                                                        MILLSBORO, DE 19966 , (866) t,08·2 727)
 M & T BANK #417 0949 4475 1 "*"* ( PO BOX 900,                          01teU pd1ted:        01/ 19/ 2021                                             Pay Status: Current; Paid or Paying as Agree
                                                                                                                                                                                                    d
 Date Open ed:             07/ 17/ 2020                                                                                                                Terms:        $60 per month, paid Monlh ly
                                                                         Payment Received: $ 23 1
Respo nsibi lity:         lndlvl dual Accou nl                                                                                                         Date Closed : 11/ 16/20 20
                                                                         Lis t Payment Made : 12/ 22/ 2020                                                                                      2020
Acco unt Type:            Revol ving Accou nl                                                                                                          >Maxim um Dellnq uency or 90 days in 12/
Loan Type:                CRl::DIT CARD                                                                                                                 for $231<

                                               12/20 20 lo 01/20 21
Hlgtt Balance: High balan ce of $ 2,11 18 from
                     t llmlt of S3 500 from 12 20 2010 01 2021
Credi t Limit: Credi                                         2020 10
                    01 2021        12 2020         11 2020
                        2,11              2,38
Balan ce
                                            291
Scheduled
Pa ent
Amount Paid
Put Due
Remarks
Rating                                                  00

   Sat isfa cto ry Acc oun ts
                                        ( PO BOX                              98153 7, EL PASO, TX 79998, (800) 874-2 717)
 AMERICAN EXPRESS #349 9924 22 794 *"**       Date Upd1ted:                                   02/ 14/ 2021                                               Pay St1tus : Curren!; Paid or Paying as Agree
                                                                                                                                                                                                      d
 Date Opened: 01 / 26/ 2017                                                                                                 Terms :      Paid Month ly
 Responslblllty: Aulho rized Account
 Account Type: Open Accou nt
 Loan Type:      CREDI T CARD                                                                                        02/ 2019 lo 07/ 2019; SI 3,290 from 08/ 2019
                                                                                                                                                                  lo
                                $ 7,858 from 08/ 20 18 lo 10/ 2018; $7,97 2 from 11 / 2018 lo 01 /2019; $8,58 8 from
 High Balance: High balance of
 0 2/ 2021
                                                                                                  puteonllne
                                              To dispute onllne go to: http://tran.sunlon.com /dls
                                                                                                                                                                          P DN0S 1-002 0064 7-l00605 7 03 10
                                                                                       P11•1 J of t,
Consumer Credit Report for BRY( I 0 . CARRASCO                         FIie Numbers,, I / k6/ }(,() D111 luued: 02/ 1'J/20) l
                       Case 1:21-cv-00532-SAG Document 16-2 Filed 03/23/21     Page 5 of 11
                 02 2021    01
 Balance               1111                                                    llfi'
                                                                                         0 '10'10
                                                                                                  '))ff-
                                                                                                        OH '1070
                                                                                                             l. l./lJ'" 70'}1)
                                                                                                                          l.l.111,
                                                                                                                                   ()(, 7020
                                                                                                                                           / l
                                                                                                                                              05 2070
                                                                                                                                                       ll/1
                                                                                                                                                              04 2020
                                                                                                                                                                    '•Ii 1
                                                                                                                                                                              0 3 2020
                                                                                                                                                                                     89',
 Scheduled                                                                      i,r-               \1             \iJ          w            w        \Ii               \IJ            \ IJ
 Pa ment
 Amount Paid                                                                                                                                                             IJ             IJ
 Past Due                                                                                                                                                                IJ           $()
                                                                                                                                                                 I OK_
                                                                                                                                                                         - - [ o~
 Rating
                                                                                                                                                              04 201 9    03 201 9
 Balance                                                                                                                                                          6, 5kSI     5/,l~
 Scheduled                                                                                                                                                            $CJ         \(J
 Pa men t
 Amount Paid                                                                                                                                                                          $()

 Past Due                                                                                                                                                                             $()

 Rating                                                                                                                                                                           I OK I
                                                                                                                                    06 2018      05 2018                      03 2018
 Balance
 Scheduled
 Pa ment
 Amount Paid
 Past Due
 Rating                                                                                                                      @KJ                    00           @KJ             @
                  02 2019 01 2018 12 201        11 2                                                               0 5 201    04 201 03 201 02 201
  Rating          [ oKJ , [oK    l I [ oK]      [oK
                                                - -        .....__ ~
                                                                                                                    [ o[] r-_oKJ      00 [QR]
  BANK OF AMERICA # 5 5 24 335 13 548**"* ( PO BOX 982238, EL PASO, 1X 79998-2235, (800) 1, 21-21 10 )
 Date Opened: 08/01/20 19                                      Date Updated:     12/29/2020                                          Pay Status: Current; Paid or Paying as Agreed
 Responsibility: Individual Account                            Last Payment Made:08/ 0t,/2020                                        Terms:       Paid Monthly
 Account Type: Revolving Account                                                                                                     Date Closed: 12/0 8/20 20
 Loan Type:       CREDIT CARD                                                                                                        Date Paid: 08/ 0t, /2020
 Credit Limit: Credit limit or $3,500 from 08/2019 to 12/ 2020
 Remarks: CLOSED BY CREDI r GRAN TOR; CLOSED
                  12 2020       11 2020     10 2020                                                                                                           02 2020    01 2020
Balance                                                                                                                                                           2,505,     2,88
Scheduled                                                                                                                                                           $ 2~       $2$
Pa ment                                                                                                                                                                   I
Amount Paid
Past Due
HI h Balance                                                                                                                                                     $ 3,091
 Rating
                                                                                                                                                                 ~ ,
 Balance
 Scheduled
 Pa ment
 Amount Paid
 Past Due
 HI h Balance
  Rating

   KOHLS DEPARTMENT STORE #6 39305092 609**** ( PO BOX 311 5, MILWAUKEE, WI S3201 , (800) S64·5740 )
   Date Opened: 0 5/ 29/ 2019                                      Date Updated:     0 1/27/2021                                    Pay Status: Current; Paid or Paying as Agree d
   Responsibility: Individual Accoun t                             Payment Received: $0                                             Terms:      Pai d Monthly
  Account Type: Revolving Account                                  Last Payment Made:08/ 10/ 2019                                   Date Paid: 08/ 10/ 2019
  Loan Type:       CHARGE ACCOUNT
  High Balance: High balance or $ 121 from 06/201 9 to 01 /2021
  Credit Limit: Credit limit or $300 from 06/ 2019 to 01 / 2021
                  01 / 2021      12/ 2020     11 / 2020     10/ 2020     09/ 2020   08/ 2020    07/ 2020   0672020                  05/ 2020     0472020   03/ 2020    02/ 2020
 Balance                    $0           $0            $0           $(           $1         $1          $(        ,;1                      $0           SQ         'SO         so
 Scheduled                               Sq            $1           S(           SI         $(          $1       -$(                       so           SQ         $0          $0
 Pavment
 Amount Paid              so          sa               SC           SC           S<         S1          S<        $1                       Sd           $0           $0              $0
 Past Due                 so          so               s            S(           $(         $(          $(        $(                    Sd              $0           SQ              SQ
 Rating              I OK '~      [ill          [ill           [ill         [ill              [ill         10~               [ill      ~            [ill        I OK             [QK]
                 01 / 2020     12/ 2019      11/ 2019       10/ 2019     09/2019         08/ 2019     07 /2019     06/ 2019
                                      \(             $1            ,;r          $1                 \(        $96        $ 121
 Balance           SQ
 Scheduled         $0                 SC             $1            $(           SI                 SC        $ 271        $ 2i
 Pavment                                                                                                                 I

 Amount Paid       $0                 $0               $           $0           SI               $9(           $ 271           $0
 Past Due          $0                 $0               $           Sd           $(                 S<            Sd            Sd
 Rating    ~ - I OK I             ~ J....--.-;:[QK]            ~            ~                 ~            ~~ ~


                                          To dispute onllne go to: http://transunlon.com/disputeonllne
                                                                                                                                                   P DN0S1 -002 00647-1006058 04/10
                           Case 1:21-cv-00532-SAG Document 16-2 Filed 03/23/21
''""""'" r ,1Hllt Re1,01I IM IIR\ 1 I \) l ARRA',(()                              Page
                                                                           Ale Numbtrn        6 166
                                                                                       ,, I 78oJ of 11
                                                                                                     Dato l11ued1OJ/ 19/ JOJ I



   AMERISAVEMORTGAGE C via EQUIFAX MORTGAGE SERVICE (A l ~ lNil l ,A II                           1m. ',LJIIL 102, MOIJNI IAIJlil 1, NI 08054,   Inquiry Type: lndlvldunl
   \/1111\\ 1':!'1 ',1\\l1I \
   P1111nlolbl11 f'IIIJ\0.111l RI llll IRAN'-A( 11\)N
   R•que-11111On111      1(1/ :nJll

   MT BANK CREDIT CARD l Ml IIANt-., Pl) IIOX ooo, MILi 'illORO, DE 19966, (HOO) n 11 M4 1 l                                                     Inquiry Type: lndlvlthi.11
   Requoated 0 111 II' 1, : \\JO

    rromotlonnl lnqult lcs
   CAPITAL ONE BANK USA NA ( I' o tlnx l I JQ l, 'i11lt l n~,• l lly, ll I 841 l 1, (A00) 955 7070 )
   Requeatod On: Ill 0/ ~())(), lN/()J/JOJO, 08/ 0~/2020, 07/08/ 1010



   Account Review Inquiries
  STATE FREE DISCLOSURE (PO BOX 1000. CtitSlt:.R, PA 190 10, (800) 9 16-8800)
  Requoated On: on Io       ioi 1
 FACTACT FREE DISCLOSURE ( f' 0 BOX 1000, CHl:Sl LR, PA 190 16, (800) 888•11211)
 Requuted On1 0 1/ 31 I1011, 0 1/ H / 10.H, 1l /30/2020

  BRYCE CARRASCO via TRANSUNION INTERACTIVE IN ( 100 CROSS Sl, s rt 20 2, SAN LUIS OBISPO, CA 9340 1, (855) 681 ·)196 )
  Pem1lulble Purpose: CONSUM\:.R RE.QUl:.Sl
  Roqueated Oni 0 1/'.1 1/1 02 1

   TU INTERACTIVE ( 100 CRO SS SI, 202, SAN LUIS OBISPO, CA 9340 1, (8"4) 580-6816)
   Requested On: 01 /1 1/202 1, 01 / 22 / 2021, 12/10/ 2020

    BANK OF AMERICA ( PO BOX 982238, t L PASO, lX 79998, (800) 42 1· 2110)
    Requested On: 12/ 19/ 2020

    AMERISAVE MORTGAGE CORP ( 3525 PIEDMONT RD NI:., 8 PIEDMONT CTR SUITI:. 600, AllANTA, GA 30305, (866) 970-7283)
    PermlHlbte Purpose: INSURANCE UNDERWRITING
    Requested On: 07/ 16/ 2020

    BANK OF AMERICA ( PO BOX 982238, EL PASO, TX 79998, (800) 42 1· 2110 )
    Requested On: 04 / 22/ 2020

    OPPENHEIMER via 816523 OPPENHEIMER                    co (85 BROAD STREET, NEW YORK, NY 10004, (212) 668-5899)
   Permissible Purpose: EMPLOYMENT
   Requested On: 07 / I 5/ 20 19


   Additional Information
  The followins disclosure of Information might pertain to you. This additional Information may include Special Messages, Office of Foreign Assets Control ("OfAC")
  Potent/al Nome Matches, Inquiry Analysis, Mllltary Lending Act ("MLA") Covered Borrower Information, and/ or Third Party Supplemental Information . Authorized
  parties may also receive the additional Information below from TransUnlon.


   Third Party Supplementa l Information
   In addition 10 the Information maintained In the above credit re-port, TransUnlon will occasionally contact a third party for supplemental Information in connection with
   0 portlcular transaction In response lo a request from a particular customer. Listed below Is the supplemental data that TransUnlon obtained from such third parties, as
   well es the name(s) of the TransUnlon customer for whom It was obtained.


     SUPPLEMENTAL CONSUMER CREDIT INFORMATION
     Data Source: CoreLoglc Inc. (1 CoreLoglc Drive, Westlake, TX 76262, (866) 873· 3651)
     Requested by: TBOM/ OLLO CARD SERVICES
     Requested on : 06/07/2018
     Invalid SSN Indicator: 0
     Bankruptcy Indicator: 0
     Bankruptcy Indicator· Chapter 7: O
     Bankruptcy Indicator· Chapter 13: 0
     Presence of a Collections Skip: 0
     Auto Finance Inquiries In the Last 3 Months: 000
     Auto Finance Inquiries In the Last 6 Month s: 000
     Auto Finance Inquiries In the Last 9 Months: 000


                                             To dispute onllne go to: httplf /transunion.com /dlsputeonline
                                                                                                                                             P DN0S1 -002 00647-1006059 05/10
                                                                                                                                   Ale Number: 41 7862266 Dile Issued: 02/19/202 1
              Con sumer Cred it Report for BRYCE 0 . CARRASCO
                                      Case 1:21-cv-00532-SAG Document 16-2 Filed 03/23/21 Page 7 of 11
                  Aut o Finance Inquiries in the Las t 24 Months: 000
                  Aut o Finance Inquiries In the La st 7 Years: 000
                  Cash Advance Inquiries In the Last 3 Months: 000
                  Cash Advance Inquiries in the Last 6 Months: 000
                  Cash Advance Inquiries in the La st 9 Months: 000
                  Cash Advance Inquiries in the Last 12 Months: 000
                  Cash Advance Inquiries in the Last 24 Months: 000
                  Cash Advance Inquiries in the Las t 7 Years: 000
                 Misc Financial Services in the Last 7 Years: 000
                 Rent-to-Own Inquiries in the Last 3 Months: 000
                 Rent-to-Own Inquiries in the Last 6 Months: 000
                 Rent-to-Own Inquiries in the Last 9 Months: 000
                 Rent-to-Own Inquiries in the Last 12 Months: 000
                 Ren t-to-Own Inquiries in the Last 24 Months: 000
                 Rent-to-Own Inquiries in the La st 7 Years: 000
                 All Alternativ e Credit Inq ui ries in the Last 3 months: 000
                 All Alternative Credit Inquiries in th e Last 6 Months: 000
                  All Alternative Credit Inquiries in the Last 24 Months: 000
                  All Alterna tive Credit Inquiri es in the Last 7 Years: 000
                  Paid Auto Finance Charge-offs in the Last 24 Months: 000
                  Paid Payday Loan Charge-offs in the Last 24 Months: 000
                  Paid Rent-to-Own Charge-offs in the Last 24 Months: 000
                  All Paid Charge-offs in the Last 3 Months: 000
                  All Paid Charge -offs in th e last 21, Mon ths: 000
                  All Paid Charge-of fs In the last 7 Years: 000
                  Open Auto Finance Charge-offs in the Last 24 Months: 000
                  Open Payday loan Charge-offs in lhe Last 24 months: 000
                 Open Rent-to-Ow n Charge-offs in the Last 24 Months: 000
                 All Open Charge-offs in the La st 3 Months: 000
                 All Open Charge-offs in the Last 6 Months: 000
                 All Open Charge-offs in the Last 9 Months: 000
                 All Open Charge-offs in the Last 12 Mon ths: 000
                 All Open Charge-offs in the Last 24 Months: 000
                 All Open Charge-offs in the Last 7 Years: 000

                 Should you wish to contact TransUnion, you may do so,
                 Online:
                                                                                                    nion.com/ di sputeonline
                 To di spute information contained in your credit report, please visit: wwv,.transu
                 For answers to general questi ons, please visit: www.transu nion.com

                 By Mill:
                 TransUnion Consumer Relations
                 P.O. Box 2000
                 Chester, PA 1901 6-2000

                  By Phone:
                  l800) 916-8800
                                                                                               me, Monday through Friday, e;ccept maJor holidays.
                  You may contact us between the hours or 8:00 a.m. and 11 :00 p.m. Eastern TI
                                                                                                     at the top or this report}.
                  For all correspond ence, please have your TransUnion file number available Oocated




----
iiiiiiiiii.




                                                      To dispute online go to: http:/ / transunion.com/ dlsputeonline
               Case 1:21-cv-00532-SAG Document 16-2 Filed 03/23/21 Page 8 of 11
 Summary of Rights
                                        GENERAL SUMMARY OF RIGHTS UNDER THE FCRA

Para informacion en espanol, visite www.consumerfina nce.goy/ learnmore o escribe a la Consumer Financial Protection
Bureau, 1700 G Street N.W. Wash ington, DC 20552.

                                   A Summary of Your Rights Under the Fair Credit Reporting Act
The federal Fair Credit Reporting Act (FCRA) promotes the accuracy, fairness , and privacy of information i n the fi les of consumer
reporting agencies. There are many types of consumer reporting agencies, including credit bureaus and spec ialty agencies
(such as agencies that sell information about check writi ng histories, medical records, and rental history records) . For more
in formation, including information about add itional rights, go to www.consumerfinance. goy/learnmore or write to: Consumer
Financial Protection Bureau, 1700 G Street N.W., Washington, DC 20552.

  • You must be told If information in your file has been used against you. Anyone who uses a credit report or another type of
   consumer report to deny your application for credit, insurance, or employment - or to take another adverse action against
   you - must tell you, and must give you the name, address, and phone number of the agency that provided the i nformation.
  • You have the right to know what is in your file. You may request and obtain all the information about you in the files of a
   consumer reporting agency (your 'file disclosure'). You will be required to provide proper identification. which may include
   your Social Security Number. In many cases, the disclosure will be free. You are entitled to a free disclosure if:
       • a person has taken adverse action against you because of information in your credit report;
       • you are the victim of identity theft and place a fraud alert on your file;
        •your file contains inaccurate information as a result of fraud;
        • you are on public assistance;
        • you are unemployed but expect to apply for employment within 60 days.
    In addition, all consumers are entitled to one free disclosure every 12 months upon request from each nationwide credit
    bureau and from nationwide specialty consumer reporting agencies. See www,consumerfinance,goy/learnmore for more
    additional information.
   • You have the right to ask for a credit score. Credit scores are numerical summaries of your cred it-worthiness based on
     information from credit burea us. You may request a cred it score from consumer reporting agencies that create scores or
     distribute scores used in residential real property loan s, but you will have to pay for it. In some mortgage transaction s, you
     will receive credit score information for free from the mortgage lender.
   • You have the right to dispute incomplete or inaccurate Information. If you identify information in your fi le that is
     incomplete or inaccurate, and report it to the consumer reporting agency, the agency must investigate unless your dispute
     is frivolous. See www,consumerfinance,goy/learnmore for an explanation of dispute procedures.
   • Consumer reporting agencies must correct or delete Inaccurate, incomplete, or unverifiable information. Inaccurate,
    incomplete, or unverifiable information must be removed or corrected, usually within 30 days. However, a consumer
    reporting agency may continue to report information it has verified as accurate.
  • Consumer reporting agencies may not report outdated negative Information. In most cases, a consumer reporting agency
    may not report negative information that is more than seven years old, or bankruptcies that are more than 10 years old.
   • Access to your file ls limited. A consumer reporting agency may provide information about you only to people with a valid
    need usually to consider an application with a creditor, l nsurer, employer, landlord or other bus iness. The FCRA specifies
    those with a valid need for access.
   • You must give your consent for reports to be provided to employers. A consumer reporting agency may not give out
     information about you to your employer, or a potential employer, without your written consent given to the employer.
     Written consent generally is not required in the trucking industry. For more information, go to
     www.consumerfinance,gov/learnmore.
   • You may limit "prescreened" offers of credit and insurance you get based on Information in your credit report. Unsolicited
     "prescreened" offers for credit and insurance must include a toll-free phone number ~ou can ca~I if Y?U choo~e to remove
     your name and address from the lists these offers are based on. You may opt-out with the nat1onw1de cred it bureaus at
     1-888-567-8688 (888-5OPTOU1).
   • CONSUMERS HAVE THE RIGHT TO OBTAIN A SECURITY FREEZE. You have a right to place a "security freeze " on your credit
     report, which will prohibit a consumer reporting agency from releas_ing information i~ your credit_ report witho~t your
     express authorization. The security freeze is designed to prevent credit, loans, and services from being approved in your
     name without your consent. However, you should be aware that using a security freeze to take control over who gets
     access to the personal and financial information in your credit report may delay, interfere with, or proh ibit the timely

                                                                                                            P DNOSl -002 00647-1006061 07/10
         Case 1:21-cv-00532-SAG Document 16-2 Filed 03/23/21 Page 9 of 11
 ao:i"O\-a. o' amt su!>se<;Lent reqLesi or aoplication you make regardi ng a new loan, credit, mortgage, or any other account
 ·,,"Oh, ·ng r'-e extens·on of C'"e<fi.
A se-ccri:-, f-e.e:e coes ,o! aoDlv to a oerson or entity. or its affiliates. or collection agencies acting on behalf of the person
o· eri:-·:}. r,dh ""'·en you ~ave an e>..:sting account that requests infonnation in your credit report for the purposes of
-eo.· eYt ·,go. co,lec(ng the accounL ~evie-.,i ng the account includes activities related to account maintenance, monitoring,
credit i", e ·nc.reases. and account uogrades and enhancements.
 To o,ace a secL -:itv ~ze, a consumer reporting agency will require you to provide appropriate proof of your identity, which
-nay ·nclt:oe you Social SeCt.1rity Number. You may place a security freeze on your cred it report by conta cti ng each of the
rbree nai"on\,i de c-1~<rt reporti ng agencies.

      • ::qu·ra.x.: :-800-525-6285; www.equifax.com
      • Experian: : ..ggg. 397· 376 2; www.experian.com
      • Tra'lsUnion: i-800-680-7289; W\Y\v.transunion.com

• As an alternative to a security freeze, you have the right to place an initial or extended fraud alert on your credit file at no
 cost. An ·n;tial m3uo alert is a 1-vear alert that is placed on a consumer's credit file. Upon seeing a fraud alert display on a
 consumer's c--edit file, a businfis is required to take steps to verify the consumer's identity before extending new cred it.
 If you are a vicfm of identity ttleft, you are entitled to an extended fra ud alert, which is a fraud alert lasting 7 years.
• You may seek damages from violators. If a consum er reporting agency. or. in some cases. a user of consumer reports or a
  fumisr er of in~rmafon to a con sumer reporting agency violates the FCRA. you may be able to sue in state or federa l
  court. You may also have the right to file suit under state law.
• Identity theft victims and active duty miUtary personnel have additional rights. For more information, visit
  \Y\YW.consumerfinance.gov/leammore.




                                                                                                        P DN0S1 -002 00647-1006062 08110
            Case 1:21-cv-00532-SAG Document 16-2 Filed 03/23/21 Page 10 of 11
 States may enforce the FCRA, and many states have their own consumer reporting laws. In some cases, you may havti morti
 rights under state law. For more Information, contact your state or local consumer protection agency or your stale Attorney
 General. For Information about your federal rights, contact:
 TYPEOF BUSINESS:                                                  CONTACT:
 1.il. Banks, sc1vl ngs associations, and credit unions with       a. Consumer Finc1n clal Prot ec tion BurPnu
     total nssets of over $10 billion and thei r affiliates           1700 G Street, N.W.
                                                                      Washington, DC 2055}
 b. Such c1ffillates that are not banks, savings associations,     b. Federal Trade Commission
    or credit un ions also should list, in addition to the CFPB:     Consumer Respon se Crnter
                                                                     600 Pennsylvania Avenue, N.W.
                                                                      Washington, DC 20580                         (8//) 1/l} 1, I',/

2. lo the extent not included in item 1 above:                     a. Office of the Comptroll er oft he Currency
                                                                                                                                        -
a. National banks, federal savings associations, and fed era I       Custom er Assistance Group
   branches and federal agencies of foreign banks                     1301 McKinney Street, Suit e ) 450
                                                                     Houston, TX 77010 -9050
b. State member banks, branches and agencies of foreign            b. Federa l Reserve Consumer I telp CentN
   banks (other than federal branches, fed eral agencies,             PO Box 1200
   and Insured State Branches of Foreign Banks),                     Minneapoli s, MN SSL,80
   commercial \ending companies owned or controlled by
   foreign banks, and organizations operating under section
    2 5 or 2 5A of the Federal Reserve Act.
c. Nonmember Insured Banks, Insured State Branches of              c. FDIC Consumer Respon se Center
   Foreign Banks, and Insured state savings associations              1100 Walnut Street, Box /111
                                                                      Kansas City, MOM 106

 d. Federal Credit Unions                                          d. National Credit Union Adm inistration
                                                                     Office of Consumer Financial Protection (OCFP)
                                                                     Division of Consumer Compliance Pol icy and Outreach
                                                                     1775 Duke Street
                                                                     Alexandria, VA 22314
 3. Air carri ers                                                  Asst. General Counsel For Aviation Enforcement & Procc('dlngs
                                                                   Aviation Consumer Protection Division
                                                                   Department of Transportation
                                                                   1200 New Jersey Avenue, S.E.
                                                                   Washington, DC 20590
 4. Creditors Subject to the Surface Transportation Board          Office of Proceedings, Surface Transportation Board
                                                                   Department of Transportation
                                                                   395 E Street, S.W.
                                                                   Washington, DC 20423

 s. Creditors Subject to the Packers and Stockyards Act.           Nearest Packers and Stockyards Administration area
    1921                                                           supervisor

 6. Small Business Investment Companies                            Associate Deputy Admin istrator for Capital Access
                                                                   United States Small Business Administrat ion
                                                                   409 Th ird Street, S.W., Suite 8200
                                                                   Washington, DC 20416

  7. Brokers and Dealers                                           Securities and Exchange Commission
                                                                   100 FStreet, N.E.
                                                                   Washington, DC 20549

 8. Federal Land Banks. Federal Land Bank Assoc iations,           Farm Credit Administration
    Federal Intermediate Credit Banks, and Production Credit       1501 Farm Credit Drive
    Associations                                                   McLean, VA 22102-5090

 9. Retailers, Finance Companies, and All Other Creditors Not      Federal Trade Commission
    Li sted Above                                                  Consumer Response Center
                                                                   600 Pennsylvania Avenue, N.W.
                                                                   Wash ington, DC 20580                         (877) 382-435 /


                                                                                                            P DN0S 1 002 0064 7 1006063 09110
Case 1:21-cv-00532-SAG Document 16-2 Filed 03/23/21 Page 11 of 11




                                                             P ON0S1-002 00647-0 06064 10. 10
